— In an action to recover damages for personal injuries resulting from a motor vehicle accident, the defendants appeal from an order of the Supreme Court, Kangs County (Huttner, J.), dated November 27, 1990, which denied their motion for summary judgment dismissing the complaint for failure to state a cause of action.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
On the night of August 27, 1987, the plaintiff was driving his vehicle on the Manhattan Bridge when he noticed that a taxi, owned by the defendant Envelope Transit Corp. and operated by the defendant Yves St. Pierre, had stalled in the left lane. The plaintiff stopped his car behind the taxi and walked over to it. He spoke to St. Pierre and, after determining that he could not render any assistance, he returned to his *798car and got in. Immediately thereafter, a car driven by the third-party defendant Richard Tauber hydroplaned on the slightly wet pavement and ran into the rear of the plaintiffs car, causing it to go forward and strike the taxi. On this record, the court erred in denying the motion for summary judgment brought on by the defendants. While the stalling of the defendants’ taxi may have furnished the occasion for the accident, it was not one of its causes (see, Rogers v Huggins, 106 AD2d 621, 622; see also, Benyarko v Avis Rent A Car Sys., 162 AD2d 572; see also, Dunlap v City of New York, 186 AD2d 782 [decided herewith]). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.